Citation Nr: 0302650	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  02-16 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for atopic dermatitis.

(The issue of entitlement to service connection for atopic 
dermatitis based on de novo review will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 11, 1956 to 
November 9, 1956.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Portland, Oregon.

The Board is undertaking additional development on the issue 
of entitlement to service connection for atopic dermatitis 
based on de novo review, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. § 
20.903.  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing that issue.


FINDINGS OF FACT

1.  An unappealed RO rating decision in January 1972 denied 
service connection for dermatitis, essentially on the basis 
that such disability preexisted service and was not 
aggravated by service.  

2.  Evidence received since the January 1972 decision tends 
to show that the veteran has a current skin condition, bears 
directly and substantially on the claim at hand, and is so 
significant that it must be considered to fairly determine 
the merits of the claim. 


CONCLUSION OF LAW

Evidence submitted since the January 1972 RO decision is new 
and material, and the claim of service connection for atopic 
dermatitis may be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in law the prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA have now been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA eliminated the concept of a 
well-grounded claim, and provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decision dated in November 2001and the statement of 
the case (SOC) dated in October 2002 the RO provided the 
veteran with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate his 
claims.  In addition, the October 2002 SOC explained the 
notice and duty to assist provisions of the VCAA, including 
the respective responsibilities of the parties to secure 
evidence.  Thus, the Board is satisfied that the RO has duty 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

It is noted that regulations adopted by VA implementing the 
VCAA include changes to the standard for determining new and 
material evidence and provide for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C.A. § 5103A (g) (West Supp. 2002), which stated 
that nothing in section 5103A precludes VA from providing 
such other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See Fed. Reg. at 
45,620.  In this case, the veteran's claim was filed prior to 
August 29, 2001 and as such, these changes are not applicable 
in the present case.  

In any event, the Board notes that the RO has extended 
significant efforts to assist the veteran with his claim. 
Thus, in this regard, the Board finds that the duty to assist 
the veteran with the development of his claim has been 
satisfied.  38 U.S.C.A. § 5103A (West Supp. 2002).  

Background

By an unappealed decision in January 1972, the RO denied 
service connection for dermatitis on the basis that the 
veteran's current skin condition preexisted service and was 
not aggravated thereby.  The January 1972 RO decision is the 
last final decision of record on the claim of service 
connection for dermatitis.  

Evidence of record in January 1972 included service medical 
records, and an October 1956 report of examination on the 
veteran's entry onto active duty shows that he had a burn 
scar on his chest and an appendectomy scar.  The report of 
examination is otherwise negative for a skin condition.  A 
report of a Board Medical Survey, dated 11 days after the 
veteran's enlistment, indicates that he complained of a skin 
rash.  The report expressly notes the following:

According to the [veteran's] own 
statement, accepted by the Board, the 
[veteran] states that in the past 4 
years, he began having a skin rash over 
both arms which began as dryness of the 
skin associated with itching and has 
resulted in marked coarseness of the 
skin.  

The Medical Board Survey concluded that the veteran's skin 
condition existed prior to his enlistment, and rendered him 
unfit for duty.  The veteran was discharged from service with 
a diagnosis of neurodermatitis disseminata.  

Postservice medical evidence includes a VA hospital summary 
showing that the veteran was admitted in late November 1971 
for alcoholism.  The diagnosis, in pertinent part, included 
dermatitis.

As noted, the RO denied service connection for dermatitis in 
January 1972, holding that the veteran's current skin 
condition preexisted his service, and the medical evidence 
did not show that his skin condition was aggravated by 
service.

In May 2001, the veteran filed an application to reopen the 
claim of service connection for dermatitis.  In his notice of 
disagreement with the decision, and again in the substantive 
appeal, the veteran reported that he never told any service 
medical personnel that he had a skin condition which 
preexisted service.  He acknowledged that the service records 
indicate he told medical personnel that he suffered from a 
skin condition during four years prior to enlistment.  He 
contends that "the statement in my service medical records 
is incorrect, I did not tell [service medical personnel] I 
had suffered from a skin condition for four years prior to 
enlisting.  I did not tell them this because it was not 
true."  The veteran contends that he developed a skin 
condition in service due to the soap used in showers, and due 
to wool blankets.  

Evidence received subsequent to the January 1972 decision is 
as follows:  

?	VA outpatient reports dated from May 1999 to August 2001, 
revealing treatment the veteran received for numerous 
medical conditions.  The outpatient records indicate that 
the veteran has a history of eczema and hand lesions.  

Legal Criteria and Analysis

As noted above, the veteran's claim of service connection for 
dermatitis was last denied in January 1972.  The veteran was 
properly notified of that decision and of his appellate 
rights.  He did not appeal it.  Accordingly, it is final.  
38 U.S.C.A. § 7105 (West 2002).  Generally, when a claim is 
disallowed, it may not be reopened and allowed, and a claim 
based on the same factual basis may not be considered.  Id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).
 
Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002).  

The Board finds that evidence added to the record since the 
January 1972 RO decision was not previously of record, is 
relevant, and is so significant that it must be considered to 
decide fairly the merits of the claim of service connection 
for atopic dermatitis.  The claim had been denied previously 
based on a finding that the veteran had a skin condition that 
preexisted service and was not aggravated thereby.  Now the 
record shows that the veteran has a diagnosis of history of 
eczema and hand lesions.  Significantly, the veteran contends 
that the service medical records are incorrect inasmuch as 
they indicate he reported that he suffered from a skin rash 
for four years prior to his service.  The veteran now denies 
that the told any service personnel that his skin condition 
preexisted his service.  He contends that his skin condition 
first manifested in service when his skin reacted adversely 
to soap and wool blankets.  Since he had complaints of a skin 
rash in service, and since there is a possibility that a 
current skin condition may be related to the skin condition 
in service, the evidence directly addresses the matter at 
hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

The appeal to reopen a claim of service connection for atopic 
dermatitis is granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

